Curran, J.,
By amendment of December 1, 1965, No. 373, P. L. 1006, sec. 1, to The Third Class City Code, effective January 1, 1966, the legislature has mandated minimum annual salaries for members of the police department and the fire department. This was done by reenacting and amending sections 2001 (Police Bureau) and 2101 (Fire Bureau) of The Third Class City Code of June 23, 1931, P. L. 932, 53 PS §§37001 and 37102. The operative words in both these sections are similar, so this court will confine its review to section 2001, and the decision on it will necessarily apply to section 2101 as well. Section 2001, as amended, reads in its first part: “The minimum annual starting salary or compensation to be paid the members of the police force by any city shall be four thousand five hundred dollars ($4,500), with minimum annual increments of three hundred dollars ($300) for the first three years of such employment”. (Italics supplied.) Thus, a policeman first coming on the force January 1, 1966, must be paid an annual salary of no less than $4,500 for that year, and if he stayed on the force through 1969, he would have by then accumulated three annual increments of at least $300 each, so that for the year 1969 he could not be paid an annual salary of less than $5,400. Plaintiffs contend that each policeman and fireman for the year 1966 would be entitled to a sal*145ary of $4,500 plus a yearly increment of $300, accruable for each of the first three years he had been on the force prior to January 1, 1966. Defendants contend that the first annual increment thus provided could not have been earned prior to the end of the year 1966. It is noticeable that the act nowhere refers to a cost-of-living increase, but instead uses only the term “increment”. Should it not, therefore, follow that the legislature intended rewarding police officers on the basis of their increased proficiency, attained by them as they served from year to year? The word increment itself means just this, for Webster defines it as: “(1) an increase, especially in quantity or value”. In this respect, it is also noteworthy that the code under Pensions, section 4303, 53 PS §39303, which provides additional pension benefits for police officer's who remain on the force after they are eligible for retirement, makes use of the phrase “service increment”. By looking at these two words together, service and increment, we feel we are given a clue to the legislature’s thought in selecting use of the word “increment”. In the present case it is, we think, to provide a service-earned increment for each of the first three years that a police officer worked on the force, a reward for in-service training and experience. Had the legislature merely sought to give a cost-of-living increase to these employes, it could very easily have said so, and it could have provided a formula for its determination, viz., cost indexes, etc. But the act does not do this; it' provides for minimum annual increments of $300 for the first three years of such employment. It is this court’s belief that this is a two-phase salary provision, i.e., an annual salary of not less than $4,500 with yearly increments of not less than $300 for the first three years of such employment.
I am unable to discover in these sections the ambiguity found by some. For it is to be noticed that in *146the first half of sections 2001 and 2101 the adjective first is used following the initial mention of the $300 annual increments; whereas, in the last part of these sections, the adjective there employed is next, so that the first part reads . . with minimum annual increments of three hundred dollars ($300) for the first three years of such employment”, but in the second part the wording is “minimum annual increments of three hundred dollars ($300) for the next three years of such employment”. It is imperative, the court believes, that we mark well that the second part of these sections, insofar as it applies to policemen or firemen already on the force, comes into play only in the event that any such employe on the effective date of this act was receiving an annual salary of less than $4,500. Therefore, as to the policemen and firemen of the City of Washington, the latter part of these sections could never come into effect, since all these employes were then earning more than $4,500 yearly. Despite this, it is, nevertheless, necessary that we analyze both parts of these sections as we try to arrive at our decision. Where the policemen or firemen are earning less than $4,500 annually on the effective date of the act (January 1, 1966), the legislature has said that their salary must be immediately raised to that figure and that in addition from that time on — for the next three years of such employment — they shall receive a minimum annual increment of $300. But in the first part of these sections, i.e., where the officers are already earning an annual salary of $4,600, the legislature has said that each is to receive a minimum annual increment of $300 for the first three years of such employment. What meaning can the word first have in this context if it does not mean the first three years the employe actually worked as a policeman or fireman? If the legislature had not intended distinction in the use of these two words, first and next, surely *147only one of them would have been employed. We can only conclude that the legislature contemplated some specific modification when it chose to use both of these adjectives.
The conclusion thus seems inescapable that the legislature meant to provide for true service increments, and not merely annual salary supplements. Any other decision could bring about a most unfortunate and unfair result, and one which the legislature certainly did not-have in mind. For surely it could not have been unaware of this possibility. Suppose on January 1, 1966, a third class city had three police officers, all of whom were veterans of 10 years’ service and who were making at the time an annual salary of $4,500. Those men, even though their police skills had increased by 10 years’ service on the force, would earn for the year 1966 exactly the same amount of money as would the rookie just starting. This could happen under defendants’ contention. But can it be said logically that the present amendment does not apply to the veteran and that he would be entitled to no increments for the first three years that he has served on the force? We think not. Defendants think otherwise. We would only adopt defendants’ view if the act itself precludes us from arriving at any other decision, and we do not think that it does. Our view is that the act expressly provides to the contrary.
The considerations of grade, rank, and pay in the organizational set-up of a city police bureau and fire bureau are matters of high importance to the efficient operation of the systems themselves. Their organizational requirements are quite similar to the army’s table of organization. Sound considerations make it imperative that rank be given to those most proficient, for discretionary authority can be vested only in proportion to an officer’s ability to exercise it properly. In all cases, grade and pay must be commen*148surate with the rank and the amount of responsibility assumed. Any violation of these principles would only result in chaos. Surely the legislature was cognizant of this. An officer in the army who has the duties of a colonel can hardly be expected to meet his responsibility while holding the rank of lieutenant. A first sergeant must carry that grade, lest his authority be hollow. Only dissension can result when a police officer or fireman with many years’ service is asked to work for the same salary as a rookie. This would be followed almost necessarily by gross inefficiency in a service where efficiency must ever be the quest. I do not believe this was what the legislature contemplated. Nor do I believe that it proposed, with one faint wave of the legislative wand, to cast aside entirely and completely the time-tested and valid principle of longevity pay, always a staunch rampart of the police and fire bureaus. In services where devotion to cause and dedication to duty are 'so vital, we cannot believe that it could have been the purpose of this piece of legislation to drum out so radically this intrinsic principle of discipline.
I do not find ambiguity in these sections, but if, arguendo, we accept such premise, the resulting decision would be the same. For then we could turn to the Statutory Construction Act for interpretative assistance, and under it we would first come upon this admonition: “. . . one of the presumptions the Court may be guided by is (1) that the legislature does not intend a result that is absurd, impossible of execution, or unreasonable”: Act of May 28, 1937, P. L. 1019, secs. 61 and 52, 46 PS§§551 and 552. In the case of Loudon v. H. W. Shaull & Sons, Inc., 140 Pa. Superior Ct. 106 (1940), at page 115, the court said that in construing a statute, it is the court’s duty to try to ascertain the legislative intent, and when that is done, the court has performed its full duty. Marson *149v. Philadelphia, 342 Pa. 369 (1941), holds that statutes are to he construed whenever reasonably possible so as to effectuate the intention of the legislature. See also United 'States Steel Company v. Allegheny County, 369 Pa. 423 (1952). In determining the meaning of a word in a statute, the primary object is to ascertain and give effect to the intention of the legislature. See also Howarth v. Gillman, 164 Pa. Superior Ct. 454, affirmed 365 Pa. 50 (1949). Surely in the present case, it was not the desire of the legislature, by disturbing the very organizational framework of the police and fire bureaus, to wreak havoc upon the orderly operation and control of these forces. Discipline among such employes is hardly less vital than it is in an army; the efficient operation of a police force is impossible without it. Yet, were we to accept defendant’s contention, a well-regulated police department or fire department could well become a rarity indeed.
Defendants argue that the legislature has mandated expenses for the city without providing the means by which these expenses can be met. Valid though this agrument may be, it is in no manner novel. The entire Third Class City Code abounds with fiscal and administrative constraint.’1 Unwise, perhaps, as this may be deemed by some, such compulsion exists, nevertheless, as part of our municipal law, municipalities being but creatures and agencies of the State. The court’s task is to scrutinize for interpretation, not for sagacity.
We can find no cases at point, but when we turn to the Police Pension section of The Third Class City Code, we find there are many cases that set forth the doctrine of liberal construction in favor of the policemen, based, no doubt, on the desire to keep well trained officers on the force: Buynak v. Wilkes-Barre Police Pension Fund Association, 404 Pa. 491 (1961), con*150struing the pension act to apply to a city policeman who retired before the city passed its ordinance implementing the act. See Eisenberger v. Harrisburg Police Pension Commission, 400 Pa. 418 (1960); Appeal of Wallington, 105 Pitts. L. J. 345 (1957).
We cannot agree with this contention of defendants. We, therefore, hold that on January 1, 1966, every policeman and fireman who served on the force for one full year or two years or 'three years, prior to January 1, 1966, and who was on that date receiving an annual salary of not less than $4,500, is entitled to an annual increment of '$300 or $600 or $900, depending upon the number of years each served prior to the effective date of this act (January 1, 1966); provided, however, that no such employe, due to the provisions of this act alone, shall be entitled to receive a salary in excess of $5,400.
Precisely, this legislation does not provide that every policeman and fireman is to receive $900 in total increments (depending on the number of years of service) to be added to the salary he was receiving on January 1, 1966, without regard to the maximum salary of $5,400 — plaintiffs neither contend nor ask this. Only those earning exactly this $4,500 would actually be increased the full $900, and then only if they had been in the service for three years prior to January 1, 1966. Some would receive little, some perhaps a substantial part of $900. In the City of Washington, some would actually receive nothing, and the most that any could receive for the year 1966 would be $394 — if they had at least two years on the service— since the lowest paid of all the policemen and firemen were already listed in the budget for 1966 at $5,006. All this 'legislation and our decision does is assure to the veteran policeman and fireman the same considerate treatment extended to the rookie. Accordingly, an order will be drawn to carry out this decision.
*151Order
And now, January 5, 1967, in accordance with the opinion filed herewith, it is ordered that judgment be entered for plaintiffs and that a writ of mandamus issue compelling defendants to pay to plaintiffs salaries as provided in this opinion.

 Altmiller v. City of McKeesport, April term, 1966, No. 3872, on page 5, says: “The statutory intention is that on and after January 1, 1966, all policemen in Third Class Cities will be paid a minimum of $4,500.00 per year and that thereafter all policemen in Third Class Cities will be given a minimum increment of $300.00 per year for each of the next three (3) years of service if their salaries are not then at or beyond such a minimum level.”